Citation Nr: 1721576	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-04 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, or as due to herbicide exposure.  

2.  Entitlement to service connection for chronic obstruction pulmonary disease (COPD) with pulmonary scarring of the right lung, to include as due to herbicide exposure.  

3.  Entitlement to service connection for thyroid nodule, to include as due to herbicide exposure.  

4.  Entitlement to service connection for left eye ischemic optic neuropathy, to include as secondary to service-connected diabetes mellitus, type II.

5. Entitlement to service connection for stroke, to include as secondary to service-connected diabetes mellitus, type II.

6.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

7.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

8.  Entitlement to special monthly compensation (SMC) due to the need for regular aid and attendance or being housebound as a result of service-connected disabilities.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Ashley Brooke Thomas, Esq.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970.

In this case, there has been several claims filed at different times.  These matters come before the Board of Veterans' Appeals (Board) from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  First, a January 2011 rating decision declined to reopen the Veteran's claim for entitlement to service connection for hypertension, on the basis that no new and material evidence had been received.  However, in September 2014, the Board reopened this claim and remanded the matter for further development.  Further, a May 2012 rating decision denied the Veteran's claims for entitlement to service connection for COPD and thyroid nodule.  

Finally, an August 2014 rating decision denied the Veteran's claims for entitlement to service connection for left eye ischemic optic neuropathy and stroke, increased ratings for PTSD and diabetes mellitus, to SMC, and to a TDIU.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

All issues other than entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with hypertension.

2.  The Veteran was exposed to herbicide agents, including Agent Orange, during service in Vietnam.

3.  The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's hypertension was incurred in or is otherwise etiologically related to service, to include in-service exposure to herbicide agents, nor proximately due to or chronically aggravated by his service-connected diabetes mellitus, type II.   


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1111, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board acknowledges the Veteran's service in the Republic of Vietnam from January 20, 1967 to January 13, 1968.  See Certificate of Release or Discharge from Active Duty (DD-214).  As such, the Veteran's in-service exposure to herbicide agents is presumed.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Per VA regulations, if a veteran was exposed to Agent Orange during service, certain diseases are presumed to have been incurred in-service if they manifest to a compensable degree within specified periods, and even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. §§3.307(a)(6), 3.309(e) (2016).  However, hypertension is not among those diseases presumptively linked to herbicide exposure at this time.

Nevertheless, hypertension qualifies as one such chronic disease for which presumptive service connection may be available, if the disease came to manifest to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 C.F.R. § 3.307(a)(3), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, such circumstances are not present in this case, as the Veteran was first diagnosed with hypertension in 2005, approximately 35 years after his exit from service.  See VA Examination dated August 2005.  Accordingly, presumptive service connection is not available in this case.

However, the Veteran is not precluded from establishing entitlement to service connection on a direct or secondary basis.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994) (holding that regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, a claimant is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure); McCartt v. West, 12 Vet. App. 164, 167 (1999).  Here, the Veteran has alleged that his hypertension was caused by in-service exposure to herbicide agents or, in the alternative, was caused or aggravated by his service-connected diabetes mellitus.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

To establish direct service connection for such a disability, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and            (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

Further, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing secondary service connection requires evidence sufficient to show: (1) That a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

Here, the Board first finds competent evidence of a current disability.  The Veteran was initially diagnosed with hypertension during an August 2005 VA examination.  Said diagnosis is confirmed by the additional evidence of record, including ongoing VA treatment records and subsequent VA examinations.  Accordingly, the Board finds that the first Shedden element has been met.

Additionally, for those reasons set forth above, the Veteran's in-service exposure to herbicide agents has been presumed, such that the second Shedden element has been met.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Accordingly, the Veteran's claim may be granted upon competent evidence of a causal link between his current disability and herbicide exposure, or that his current disability was caused or aggravated by his service-connected diabetes mellitus.

There are several nexus opinions of record in this regard.  First, in September 2015,   a VA examiner opined that it was less likely than not that the Veteran's hypertension was etiologically related to service, to include presumed exposure to Agent Orange.  In doing so, the examiner noted that the Veteran's service treatment records (STRs) were silent for reports of hypertension, and that hypertension is not recognized by VA as a presumptive condition related to Agent Orange exposure.  The examiner further opined that it was less likely than not that the Veteran's hypertension was caused by, the result of, or aggravated by, his service-connected diabetes mellitus.  

To that end, the examiner noted that the onset of hypertension just a few months after the onset of diabetes, with normal creatinine and estimated glomerular filtration rate (EGFR), is not consistent with hypertension secondary to diabetes.  

A similarly negative nexus opinion was provided in March 2016.  At that time, a VA examiner opined that the Veteran's hypertension was not caused by his military service or his service-connected disabilities.  Here, the examiner noted that the Veteran demonstrated benign essential hypertension with no functional limitations.  However, the Veteran's STRs are silent for this condition and without clinical evidence of its existence.  Further, hypertension is not covered under Agent Orange guidelines.  Instead, the condition is multifactorial and of common onset among the Veteran's age population group, if not earlier.  Additionally, the examiner found no objective evidence in the record to support the Veteran's contention that his hypertension was aggravated in any measurable way by his diabetes, beyond the course of its natural progression.

An addendum opinion was obtained in May 2016.  At that time, a VA examiner asserted that the Veteran's hypertension was less likely than not caused by, the result of, or etiologically related to, his Agent Orange exposure.  Here, the examiner addressed the Veteran's submission of an article entitled "US Vets' High Blood Pressure Tied to Agent Orange,"  and concluded that despite limited or suggestive evidence linking Agent Orange exposure to hypertension, such evidence has not led VA to recognize hypertension as a presumed condition of Agent Orange exposure.  

The Board affords significant probative value to the VA examiners' opinions.  Taken in conjunction, the examiners assert definitive nexus opinions that address the full scope of entitlement theories as presented by the Veteran.  Further, the examiners provide detailed rationales in support of their contentions, which are derived from a complete assessment of the Veteran's medical history, consideration of the natures of the disabilities involved, and review of relevant medical literature.
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  Coupled with the complete absence of a positive nexus opinion from the record, the Board finds that no etiological nexus exists in this case, such that service connection must be denied.

In reaching this conclusion, the Board is cognizant of the Veteran's contention that such a nexus exists.  The Board acknowledges that a veteran is competent to report symptoms observed through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to provide an opinion regarding etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Further, the supplementary article as provided by the Veteran notes only that a link between Agent Orange exposure and hypertension may exist, but does not demonstrate that such a nexus is present in this particular case.  As such, the Board defers to the medical opinions of record in reaching a nexus determination. 

Thus in comparing the weight of the available evidence, the Board finds that no nexus exists between the Veteran's hypertension and military service, to include as due to herbicide exposure, and/or secondary to service-connected diabetes mellitus. 

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court has interpreted this to mean that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran.  Proper VCAA notice was sent to the Veteran in February 2011.  A subsequent February 2012 Statement of the Case (SOC) provided further notice regarding entitlement to service connection.  At no time has the Veteran alleged that notice in this case was less than adequate.   

Further, VA has satisfied its duty to assist the Veteran.  The claims file includes the Veteran's service records and VA and private treatment records, and the Veteran has not identified additional evidence to be obtained.  Additionally, the Veteran has undergone multiple VA examinations to date.  The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided rationales in support of the opinions expressed.  As such, the Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, this case was most recently remanded in September 2014.  At that time, the RO was instructed to schedule the Veteran for a new VA examination; to readjudicate the matter on appeal; and to issue a Supplemental Statement of the Case (SSOC) if the claim remained denied.  A claimant has the right to substantial compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Here, the Veteran underwent VA examination in September 2015 and March 2016, and an addendum opinion was obtained in May 2016.  

A subsequent SSOC was issued in June 2016, and the claim has since been returned to the Board for readjudication.  As such, the Board finds that there has been substantial compliance with its September 2014 remand directives. 

In sum, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. 

ORDER

Entitlement to service connection for hypertension is denied.  


REMAND

The Board now turns to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to their adjudication.  

Specifically, a veteran has the right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. § 20.703 (2016).  In such a case, the Board may not proceed with review of the claims on appeal without first providing the veteran an opportunity for the requested hearing.

Here, the Veteran's Substantive Appeals (VA-9), dated October 2014 and December 2015, include requests for a videoconference hearing.  The record does not reflect that the RO has scheduled the requested hearing, or that the Veteran has withdrawn his request at any time.  Nevertheless, these matters were certified to the Board for review in October 2015 and December 2015.

However, considerations of due process mandate that the Board may not proceed with review of the remaining claims on appeal without providing the Veteran an opportunity for the requested hearing.  

Therefore, remand is required to schedule the Veteran for a videoconference hearing so that he may provide evidence in support of his remaining claims.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2016).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


